Case: 12-3158    Document: 31     Page: 1    Filed: 03/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          ALGRIE MARTINO JOHNSON, JR.,
                    Petitioner,

                             v.

         DEPARTMENT OF THE TREASURY,
                   Respondent.
              ______________________

                        2012-3158
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH315H120124-I-1.
                 ______________________

    Before NEWMAN, MOORE, and CHEN, Circuit Judges.
 MOORE, Circuit Judge.
                         ORDER
     The parties inform the court in their status reports
 that the Merit Systems Protection Board has issued a
 final decision.
     In this petition, Algrie Martino Johnson, Jr. seeks re-
 view of an initial decision that had dismissed his appeal
 at the Board as untimely. At the same time, Johnson also
 sought the full Board’s review of that initial decision. The
 Board vacated that initial decision and rejected the ap-
 peal on another ground, i.e., that Johnson had not shown
Case: 12-3158         Document: 31   Page: 2    Filed: 03/25/2014



 2                             ALGRIE JOHNSON, JR.   v. TREASURY



 the appeal should be reopened after having been previous-
 ly withdrawn. We directed the parties to file status
 reports. Because the initial decision was vacated, this
 petition for review of that initial decision must be dis-
 missed.
       Accordingly,
       IT IS ORDERED THAT:
       This petition for review is dismissed.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26